Per Curiam.
A motion has been made to dismiss the appeal m this, a chancery, case.
The certificate of the clerk to the transcript certifies that certain numbered pages of the transcript contained a correct transcript of the record of the judgement in the above stated case, and a true and correct recital of such papers and proceedings in said cause, a® appeared upon the record and files of his office that had been directed to be included in the transcript by the written demands of the parties.
The decree in the case dissolved an injunction that had previously been granted and dismissed the bill, and the appeal, as appears from the recital before the court, was from the part of the decree dissolving the injunction as it was construed in the case of Stockton v. Harmon, 32 Fla. 312, 13 South. Rep. 833.
The attempted appeal must be dismissed both for the reasons that the certificate is defective, and that there can be no separate appeal from an order dissolving an injfinctio’n while there is a standing order dismissing the bill.
An order dismissing the appeal will be entered.